USCA11 Case: 21-12817      Date Filed: 06/28/2022   Page: 1 of 20




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                          No. 21-12817
                   Non-Argument Calendar
                  ____________________

INSIGHT SECURITIES, INC.,
a Delaware corporation,
                                              Plaintiff-Appellant,
INTELLIGENICS, INC.,
a Delaware corporation,
                                                        Plaintiff,
versus
DEUTSCHE BANK TRUST COMPANY AMERICAS,
a New York Corporation,
USCA11 Case: 21-12817       Date Filed: 06/28/2022     Page: 2 of 20




2                      Opinion of the Court                21-12817

                                               Defendant-Appellee.


                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:20-cv-23864-RNS
                    ____________________

Before JORDAN, NEWSOM, and LAGOA, Circuit Judges.
PER CURIAM:
        Insight Securities, Inc. (“Insight”), a securities bro-
ker/dealer, claims that Deutsche Bank Trust Company Americas’s
(“Deutsche”) alleged negligence in transferring and selling securi-
ties belonging to Insight’s clients through a Deutsche account in-
volved in a Ponzi scheme caused Insight to suffer serious harm.
The district court dismissed Insight’s complaint, finding that In-
sight failed to allege a basis for any duty of care Deutsche owed to
Insight and that Insight’s complaint was devoid of factual allega-
tions identifying damages Insight had suffered in connection with
its customers’ losses.
       On appeal, Insight claims that the district court’s dismissal
was in error. Insight also asserts that the district court abused its
discretion in several of its case management rulings under Federal
Rule of Civil Procedure 16, which Insight claims limited its ability
to amend its complaint to address deficiencies in its complaint that
USCA11 Case: 21-12817         Date Filed: 06/28/2022   Page: 3 of 20




21-12817                 Opinion of the Court                     3

ultimately led to its dismissal. And Insight, for the first time on
appeal, raises potential new theories of liability against Deutsche.
For the reasons stated below, we conclude that none of Insight’s
arguments have merit and affirm the district court’s dismissal.
       I.     FACTUAL AND PROCEDURAL HISTORY
                    A.      Underlying Conduct
       Our discussion of the facts comes from the allegations con-
tained in Insight’s second amended complaint, which is the opera-
tive complaint. Fernando Haberer was a con man. He ran a Ponzi
scheme that ultimately failed, but not before he funneled millions
of dollars of his clients’ assets into the scheme. Haberer was the
principal of Biscayne Capital S.A (“Biscayne”). Through Biscayne,
he held power of attorney for Rado Limited Partnership (“Rado”),
a New Zealand limited partnership that had an account with
Deutsche. He also enjoyed power of attorney over three entities
that had accounts at Insight: Bralisol Associates Ltd. (“Bralisol”),
Clodi Holdings, Ltd. (“Clodi”), and Maria De Los Angeles Aparain
Borjas (“Aparain”). All three of these entities gave power of attor-
ney to execute trades in their Insight accounts to Total Advisors,
LLC (“Total”), of which Haberer was the principal. In short,
Haberer had authority to execute trades and manage the assets for
the Rado, Bralisol, Clodi, and Aparain accounts, as the principal at
Biscayne and Total.
       While acting as an investment advisor, Haberer was also op-
erating a Ponzi scheme. The scheme, the details of which are not
USCA11 Case: 21-12817           Date Filed: 06/28/2022        Page: 4 of 20




4                         Opinion of the Court                     21-12817

relevant to this appeal, consisted of a real estate venture gone bad.
Haberer and his cohorts would issue notes known as Biscayne Pro-
prietary Products, ostensibly to develop south Florida real estate.
Haberer and the other members of the scheme used money from
new investors to pay off old investors to provide the illusion of
profitability.
       As the scheme unraveled, Haberer, on behalf of Rado, di-
rected Deutsche to buy approximately $12 million of notes in the
scheme. Deutsche advanced this money and made the purchases. 1
But Rado’s account did not have $12 million to buy these shares,
putting the account in an overdraft. Deutsche, unsurprisingly,
wanted its money back and demanded that Rado deposit sufficient
funds in its account to cover the overdraft, or else it would be
forced to start liquidating Rado’s positions. Haberer, in an attempt
to placate Deutsche, provided documents indicating he had control
over accounts with assets that could cover the overdraft.
      Struggling to stay above water, Haberer decided to use the
other accounts over which he held power of attorney to cover


1 Two Deutsche employees approved the purchase of the notes for the Rado
account, despite Deutsche’s purchasing agent not being able to accurately de-
termine the value of the notes. The employees turned to Biscayne to price the
notes. A supervisor at Deutsche put a stop to this valuation method on April
24, 2018. The two Deutsche employees then continued to engage in question-
able financial activities and decisionmaking in order to maintain the Rado ac-
count’s standing with Deutsche. Ultimately, the notes were in default for over
a year before Deutsche put the Rado account in overdraft.
USCA11 Case: 21-12817        Date Filed: 06/28/2022      Page: 5 of 20




21-12817                Opinion of the Court                         5

Rado’s overdraft. He submitted transfer instructions to Insight for
the Bralisol, Clodi, and Aparain accounts and assured his contacts
at Deutsche that he had instructions to transfer securities to the
Rado account. Haberer—through Total—instructed Insight to
transfer securities in the Insight accounts to Deutsche. The transfer
instructions stated that Insight was to transfer securities for further
credit to Bralisol, Clodi, and Aparain at their Deutsche accounts.
One of the accounts Haberer listed in the instructions was the Rado
account.
       Deutsche, upon receiving notice of the transferred securities
from its clearing agent, State Street Bank and Trust Company, de-
posited the securities into Rado’s account and promptly sold them
to cover the overdraft. But Insight had provided instructions that
the securities were for the benefit and credit of Bralisol, Clodi, and
Aparain, and were to be deposited into non-existent accounts at
Deutsche in those customers’ names. The instructions did not give
Deutsche permission to transfer the funds to Rado’s account. Ulti-
mately, Bralisol, Clodi, and Aparain lost their investments when
Deutsche liquidated them to cover the Rado overdraft at Haberer’s
instructions.
USCA11 Case: 21-12817             Date Filed: 06/28/2022         Page: 6 of 20




6                          Opinion of the Court                       21-12817

                    B.      District Court Proceedings
       Insight and Intelligenics, Inc., 2 then filed a complaint against
Deutsche, alleging one count of negligence. Insight argued that
Deutsche failed to exercise due care when it received these suspi-
cious requests and should have rejected the transfer requests for
these non-clients to non-existent accounts. According to Insight,
“[i]t was reasonably foreseeable that . . . [Deutsche’s] negligent acts
would financially injure Insight, which had custody of those assets
and had initiated the transfers.” Deutsche’s failure meant that In-
sight was “ultimately damaged.”
       After the district court entered its scheduling order, which
set a January 7, 2021, deadline to amend pleadings, Insight filed a
motion for an extension of time to amend its complaint the day
before that deadline. 3 Insight’s motion for an extension noted that
the parties were in the process of negotiating a protective order so
that Insight could submit documents in certain Financial Industry
Regulatory Authority (“FINRA”) arbitration matters that were rel-
evant to this action. Insight argued it could not include those doc-
uments in an amended complaint without violating a confidential-
ity order until the parties agreed to a protective order, and so asked


2 Intelligenics was dismissed from this appeal after it filed a motion for volun-
tary dismissal.
3Insight amended its initial motion for extension a day later after the district
court denied the initial motion for failing to contain a pre-filing conference
certification as required by the district court’s local rules.
USCA11 Case: 21-12817       Date Filed: 06/28/2022    Page: 7 of 20




21-12817               Opinion of the Court                       7

for an extension to amend until the parties could finalize the pro-
tective order.
        The district court granted the motion in part, “but only to
the extent any amendment is directly related to the documents or
information that is subject to the contemplated protective order
described in [Insight’s] motion.” The court stated that “[t]he dead-
line is not enlarged, however, should [Insight] seek to amend as to
any other matter.”
        After the parties finalized the protective order, Insight
moved to file a second amended complaint. The district court de-
nied the motion without prejudice, noting it did not comply with
its order granting in part Insight’s extension request. The district
court emphasized that “[t]he plaintiffs even acknowledge that at
least some of their amended allegations were not, in fact, directly
related to the documents and information subject to the parties’
confidentiality agreement.” Instead, Insight admitted it amended
its pleadings “merely [in an] attempt to correct an alleged pleading
deficiency” regarding damages. The district court therefore denied
the motion without prejudice, giving Insight another chance to
amend. But the district court ordered Insight to identify in its an-
ticipated renewed motion what confidential documents related to
each alteration in the complaint.
        Insight filed its renewed motion for leave to amend. But the
district court found that many of the proposed allegations—which
asserted theories of gross negligence, conversion, and fraud—failed
“to comply with the [c]ourt’s order requiring specificity” and did
USCA11 Case: 21-12817       Date Filed: 06/28/2022     Page: 8 of 20




8                      Opinion of the Court                21-12817

not identify “the particular language from the document that was
subject to the confidentiality agreement upon which [Insight]
claim[s] the new allegation is based” for any of its proposed changes
in the amended complaint. Thus, the district court found Insight
“fundamentally fail[ed] to carry [its] burden of establishing the
good cause necessary to be excused from complying with the
[c]ourt’s amendment deadline.” The district court therefore
granted the renewed motion in part and denied it in part, only al-
lowing amendments to the complaint that related to the confiden-
tial FINRA arbitration documents, consistent with its previous or-
ders.
      Ultimately, on May 5, 2021, Insight filed its second amended
complaint, which asserted a one-count claim of negligence against
Deutsche. Deutsche then filed a motion to dismiss pursuant to
Federal Rule of Civil Procedure 12(b)(6).
        The district court granted Deutsche’s motion and dismissed
Insight’s complaint with prejudice, concluding that Insight had
failed to establish Deutsche owed it a duty of care. Additionally,
the district court found that Insight’s complaint was devoid of fac-
tual allegations identifying the damages which it suffered in con-
nection with its customers’ losses, noting that Insight’s allegations
as to damages were “wholly conclusory and vague.” This appeal
ensued.
                II.    STANDARD OF REVIEW
USCA11 Case: 21-12817            Date Filed: 06/28/2022   Page: 9 of 20




21-12817                Opinion of the Court                          9

       We review the grant of a motion to dismiss de novo, and, in
doing so, we accept the allegations in the complaint as true while
construing them in the light most favorable to the plaintiff. Bourff
v. Rubin Lublin, LLC, 674 F.3d 1238, 1240 (11th Cir. 2012). “To
survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
Stating a plausible claim for relief requires pleading “factual con-
tent that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged,” which means
“more than a sheer possibility that a defendant has acted unlaw-
fully.” Id.
       “We review the district court’s denial of a motion for leave
to amend the complaint for abuse of discretion.” Covenant Chris-
tian Ministries, Inc. v. City of Marietta, 654 F.3d 1231, 1239 (11th
Cir. 2011). This same standard of review applies to a district court’s
decision to enforce its pretrial order. Sosa v. Airprint Sys., Inc., 133
F.3d 1417, 1418 (11th Cir. 1998). “Discretion means the district
court has a ‘range of choice, and that its decision will not be dis-
turbed as long as it stays within that range and is not influenced by
any mistake of law.’” Zocaras v. Castro, 465 F.3d 479, 483 (11th
Cir. 2006) (quoting Betty K Agencies, Ltd. v. M/V Monada, 432
F.3d 1333, 1337 (11th Cir. 2005)).
                          III.      ANALYSIS
USCA11 Case: 21-12817            Date Filed: 06/28/2022          Page: 10 of 20




10                         Opinion of the Court                        21-12817

        On appeal, Insight argues that the district court erred for sev-
eral reasons. First, Insight contends that the district court erred in
granting the motion to dismiss because Insight had pleaded suffi-
cient facts to demonstrate that Deutsche owed Insight a duty and
that it was harmed by Deutsche’s actions. Next, Insight argues the
district court abused its discretion by limiting Insight’s ability to
amend its complaint beyond the deadline established by the sched-
uling order. Finally, Insight urges us to consider new theories of
liability Insight advances against Deutsche for the first time on ap-
peal. We address these arguments in turn.
    A.   Insight’s Negligence Claim Fails: No Duty and No Harm
         Under Florida law,4 a plaintiff must establish four elements
to plead a negligence claim: “(1) the defendant had a duty to protect
the plaintiff from a particular injury; (2) the defendant breached
that duty; (3) the breach actually and proximately caused the plain-
tiff’s injury; and (4) the plaintiff suffered actual harm.” Chaparro v.
Carnival Corp., 693 F.3d 1333, 1336 (11th Cir. 2012). The parties
dispute whether Deutsche owed Insight a duty and whether Insight
was harmed. Deutsche did not and Insight was not.




4 In diversity jurisdiction cases, “[f]ederal courts adjudicating state law claims
apply the substantive law of the state where they render decisions.” Am.
United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1059 (11th Cir. 2007) (citing
Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)). Here, the applicable state
law is Florida law.
USCA11 Case: 21-12817       Date Filed: 06/28/2022     Page: 11 of 20




21-12817               Opinion of the Court                        11

        “Establishing the existence of a duty under Florida’s negli-
gence law is a minimum threshold legal requirement that opens
the courthouse doors.” Virgilio v. Ryland Grp., Inc., 680 F.3d 1329,
1339 (11th Cir. 2012) (alterations adopted). Florida law recognizes
four sources of duties of care: “(1) legislative enactments or admin-
istrative regulations; (2) judicial interpretations of such enactments
or regulations; (3) other judicial precedent; and (4) a duty arising
from the general facts of the case. ” Dorsey v. Reider, 139 So. 3d
860, 863 (Fla. 2014) (emphasis removed).
       The Florida Supreme Court has held that “establishing the
existence of a duty is primarily a legal question and requires
demonstrating that the activity at issue created a general zone of
foreseeable danger of harm to others.” Id. at 863–64. “The duty
element of negligence focuses on whether the defendant’s conduct
foreseeably created a broader ‘zone of risk’ that poses a general
threat of harm to others.” Id. at 863 (quoting McCain v. Fla. Power
Corp., 593 So. 2d 500, 502 (Fla. 1992)); accord Lamm v. State St.
Bank & Tr., 749 F.3d 938, 947 (11th Cir. 2014). “[T]he proper in-
quiry for the reviewing appellate court is whether the defendant’s
conduct created a foreseeable zone of risk, not whether the defend-
ant could foresee the specific injury that actually occurred.”
Dorsey, 139 So. 3d at 864 (emphasis in original) (quoting McCain,
593 So. 2d at 504). Whether the alleged loss is economic or real is
irrelevant outside the product liabilities context for purposes of de-
termining the existence of a duty of care under Florida negligence
law. See Tiara Condo. Ass’n v. Marsh & McLennan Cos., 110 So.
USCA11 Case: 21-12817       Date Filed: 06/28/2022     Page: 12 of 20




12                     Opinion of the Court                 21-12817

3d 399, 401, 407 (Fla. 2013) (holding economic loss rule only applies
in the products liability context); Lamm, 749 F.3d at 947 (recogniz-
ing Tiara to limit the economic loss rule to product liability cases).
       Here, Insight has not shown that Deutsche owed it a duty of
care. Insight argues that the source of the duty arises from the rules
and regulations that govern the clearinghouse system that both In-
sight and Deutsche operate in, under which Deutsche either as-
sumed a duty or formed a special relationship with Insight, as well
as the facts of this case. Neither the law nor the facts create a duty
here.
        Many of Insight’s duty arguments relate to Deutsche’s par-
ticipation in a securities clearinghouse system. We need not con-
sider these arguments, as Insight raises them for the first time on
appeal. See CSX Transp., Inc. v. Gen. Mills, Inc., 846 F.3d 1333,
1336 (11th Cir. 2017) (“A federal appellate court will not, as a gen-
eral rule, consider an issue that is raised for the first time on ap-
peal.” (quoting In re Pan Am. World Airways, Inc., Maternity
Leave Pracs. & Flight Attendant Weight Program Litig., 905 F.2d
1457, 1461–62 (11th Cir. 1990))).
       But even if we did, such arguments would be unavailing.
Both the Florida Supreme Court and this Court “have held that
[depository institutions] generally have no duty to investigate
transactions made by authorized agents of the account holder.”
Lamm, 749 F.3d at 948 n. 7. Haberer was an authorized agent of
all the account holders involved in the transfers. Under Florida
law, Deutsche generally has no duty to further investigate those
USCA11 Case: 21-12817       Date Filed: 06/28/2022    Page: 13 of 20




21-12817               Opinion of the Court                       13

transactions. See, e.g., Lawrence v. Bank of Am., N.A., 455 F.
App’x 904, 907 (11th Cir. 2012) (“Florida law does not require bank-
ing institutions to investigate transactions.” (citing Home Fed. Sav.
& Loan Ass’n of Hollywood v. Emile, 216 So. 2d 443, 446 (Fla.
1986))); O’Halloran v. First Union Nat’l Bank of Fla., 350 F.3d 1197,
1205 (11th Cir. 2003) (finding that banks have the “right to assume
that individuals who have the legal authority to handle the entity’s
accounts do not misuse the entity’s funds”). Florida law “generally
accords” with the notion that “custodian banks [and depository
banks] with no discretion to invest a customer’s assets have no in-
dependent duty to supervise transactions on a customer’s account
or to ensure that assets held for the customer are marketable or in
valid form.” Lamm, 749 F.3d at 947–49 & n.7 (“In short, Mr. Lamm
has failed to establish that State Street owed him an independent
duty to monitor the investments on his account, verify their mar-
ket value, or ensure they were in valid form.”).
       Contrary to Insight’s argument, Deutsche did not assume a
duty when it processed the transactions along with their general
instructions. Absent an express promise, this act did not somehow
create a duty to consider the impact of a securities transaction on
the former broker/dealer that previously managed an account.
See O’Halloran v. First Union Nat’l Bank of Fla., 322 F. App’x 900,
902 (11th Cir. 2009) (holding that when a bank “did not explicitly
promise [on another’s behalf] that [it] would take any steps other
than the ordinary duties owed to the owner of a general account”
and its actions “were taken on its own behalf,” the bank did not
USCA11 Case: 21-12817        Date Filed: 06/28/2022      Page: 14 of 20




14                      Opinion of the Court                  21-12817

voluntarily undertake a duty). Even if Deutsche did assume a duty
by accepting the instructions, the duty would be to the holders of
the securities, not to Insight, the broker/dealer that managed the
accounts where the securities used to be.
        Insight cites no case law supporting its argument that
Deutsche had a special relationship with Insight that created a duty
beyond a passing reference to Pierre v. Jenne, 795 So. 2d 1062 (Fla.
Dist. Ct. App. 2001). But Insight fails to note that Pierre requires
an express promise or assurance and justifiable reliance on that
promise. Id. at 1063–64. Insight provides no evidence that
Deutsche made such a promise. And the facts in this case do not
give rise to a duty of care. The operative complaint does not indi-
cate that Deutsche knew Insight was involved in the transfer order.
Without this knowledge, Deutsche could not have foreseen Insight
falling within the zone of risk.
       But even if Deutsche was aware of Insight’s involvement in
the transactions. It is not clear how that would create a duty of
care, particularly because the operative complaint is devoid of facts
on this point. It goes too far to suggest that one financial institution
with a customer’s account owes a duty to another financial institu-
tion where that customer also holds an account or previously held
an account.
       Contrary to Insight’s contentions, Insight did not just lose
“millions of its customers’ assets.” Rather, the duly authorized
agent of the accounts requested Insight transfer the funds to
Deutsche. Insight complied with what appeared to be a legitimate
USCA11 Case: 21-12817        Date Filed: 06/28/2022     Page: 15 of 20




21-12817                Opinion of the Court                        15

request and admits that it “was not the cause of the failure.” Once
those securities were out of Insight’s custody, it could no longer be
harmed by what happened to the securities now in Deutsche’s con-
trol. Deutsche may have owed a duty to the securities owners, but
not to Insight. As the district court concluded, there is nothing in
the operative complaint to show that Deutsche should have fore-
seen Insight’s, as opposed to Insight’s customers,’ losses. Without
that, the factual allegations do not support a finding that Deutsche
owed Insight a duty.
       Insight’s claim also fails because it has not pled factual alle-
gations as to damages beyond the conclusory statements in the op-
erative complaint that it suffered “damages.” In dismissing the
complaint, the district court provided a list of Insight’s damages-
related allegations, or lack thereof. For example, Insight asserted
that Deutsche’s conduct “ultimately damaged” Insight, that
Deutsche’s actions were “to the detriment of” Insight, and that
Deutsche’s negligence “caused Insight to incur damages.” These
vague, conclusory allegations of damages are not enough to sur-
vive a motion to dismiss. See Davila v. Delta Air Lines, Inc., 326
F.3d 1183, 1185 (11th Cir. 2003) (“[C]onclusory allegations, unwar-
ranted factual deductions or legal conclusions masquerading as
facts will not prevent dismissal.”). Even Insight acknowledges on
appeal that the operative complaint had “little but vanilla allega-
tions of just ‘damages.’”
        Insight’s operative complaint failed to provide sufficient fac-
tual allegations to show that Deutsche owed Insight a duty of care
USCA11 Case: 21-12817       Date Filed: 06/28/2022     Page: 16 of 20




16                     Opinion of the Court                 21-12817

or that Insight was damaged by Deutsche’s actions. Without es-
tablishing those two elements, Insight cannot state a plausible neg-
ligence claim.
     B.     The District Court Did Not Abuse Its Discretion
       Insight argues that its proposed amended complaint would
have remedied many of the problems we identified above with the
operative complaint, but the district court limited Insight’s ability
to amend its complaint. Insight’s arguments on this point are
equally unavailing. The district court was within its discretion to
partially deny Insight’s request for an extension and to partially
deny the motion to amend the complaint.
        Federal Rule of Civil Procedure 16(b)(1) requires that a dis-
trict court judge “must issue a scheduling order” in cases before it,
with limited exceptions not applicable here. A district court’s
“scheduling order must limit the time to join other parties, amend
the pleadings, complete discovery, and file motions.” Fed. R. Civ.
P. 16(b)(3)(A). Once a district court issues its scheduling order, the
order “may be modified only for good cause and with the judge’s
consent.” Fed. R. Civ. P. 16(b)(4). Where a party seeks a modifi-
cation of the scheduling order or seeks leave to amend the com-
plaint after the deadline in the scheduling order has passed, it must
satisfy Rule 16’s good cause requirement, rather than the more le-
nient “when justice so requires” standard under Federal Rule of
Civil Procedure 15. See Sosa, 133 F.3d at 1418–19.
USCA11 Case: 21-12817        Date Filed: 06/28/2022      Page: 17 of 20




21-12817                Opinion of the Court                         17

       The “good cause standard precludes modification unless the
schedule cannot ‘be met despite the diligence of the party seeking
the extension.’” Id.(quoting Fed. R. Civ. P. 16 advisory commit-
tee’s note). This Court has considered the diligence of the party
seeking leave to amend as a factor in the good cause analysis. See,
e.g., Romero v. Drummond Co., 552 F.3d 1303, 1319 (11th Cir.
2008); Sosa, 133 F.3d at 1419. Determining a party’s diligence is a
fact intensive analysis, and this Court has considered the month-
long pendency of a motion for summary judgment before the filing
of the motion to amend, see Smith v. Sch. Bd. of Orange Cnty., 487
F.3d 1361, 1367 (11th Cir. 2007), and the fact that the information
providing the basis for the proposed amendment was available to
the party before the deadline, see id.; Sosa, 133 F.3d at 1419, as rel-
evant to a party’s diligence.
        Ultimately, a district court has significant discretion in set-
ting and enforcing its scheduling orders. “[W]e have often held
that a district court’s decision to hold litigants to the clear terms of
its scheduling orders is not an abuse of discretion.” Josendis v. Wall
to Wall Residence Repairs, Inc., 662 F.3d 1292, 1307 (11th Cir. 2011)
(“[T]hough the court had the authority to grant a post hoc exten-
sion of the discovery deadline for good cause, it was under no ob-
ligation to do so.”); see also Bearint ex rel. Bearint v. Dorell Juv.
Grp., Inc., 389 F.3d 1339, 1348–49 (11th Cir. 2004) (upholding a dis-
trict court’s decision to exclude an expert report disclosed after the
deadline expired for submission).
USCA11 Case: 21-12817        Date Filed: 06/28/2022     Page: 18 of 20




18                      Opinion of the Court                 21-12817

       Here, Insight confuses the applicable standard, arguing that
the district court should have applied a “less rigid, less extreme”
version of the good cause standard, since the deadline to amend
had not passed before Insight asked for the extension. But the
standard to amend a scheduling order is for good cause regardless
of when a party seeks the amendment, see Sosa, 133 F.3d at 1418,
as Insight admits on the same page of its brief. Regardless, in es-
sence Insight is arguing that the district court abused its discretion
in denying the motion for extension because Insight showed good
cause for seeking the extension. It did not.
       Insight may believe that the extension request “would not
have moved the needle” or otherwise impacted the case’s schedule,
but the district court disagreed, as was its prerogative. See Josendis,
662 F.3d at 1307. The district court granted the motion for an ex-
tension—which Insight filed one day before the deadline expired—
to the extent it related to subject matter covered by the protective
order, as that was the one rationale Insight advanced to show it had
good cause for the extension request. But the district court was
under no obligation to grant that request. See id. Indeed, a district
court has significant discretion in its management of the cases on
its docket. See id.; Chudasama v. Mazda Motor Corp., 123 F.3d
1353, 1366 (11th Cir. 1997) (“We recognize that district courts en-
joy broad discretion in deciding how best to manage the cases be-
fore them.”).
       Lastly, Insight equates the district court’s decision as a sanc-
tion. It was not. The district court did not “sanction” Insight; it
USCA11 Case: 21-12817        Date Filed: 06/28/2022     Page: 19 of 20




21-12817                Opinion of the Court                        19

used its discretion to grant what it believed to be a reasonable mod-
ification to its scheduling order based on the evidence of good
cause Insight presented in its motion and the district court had
every right to do so (and to not grant further modification of the
scheduling order) under Rule 16(b)(4).
            C.     Insight Waived Its New Arguments
        Finally, on appeal Insight advances new claims that the dis-
trict court did not consider. Specifically, Insight now argues
Deutsche is liable under theories of common law indemnification,
contribution, breach of fiduciary duty, and breach of contract. De-
spite these theories being raised for the first time on appeal, Insight
argues that we should still consider them. We decline to do so.
        As a general rule, we do not consider issues raised for the
first time on appeal as these issues are not properly preserved for
our review. CSX Transp., 846 F.3d at 1336; Access Now Inc. v. Sw.
Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (collecting cases).
Rather, the party seeking to raise the issue must first present it to
the district court in a manner that allows the court “an opportunity
to recognize and rule on it,” and then the party may properly pre-
sent it to this Court on appeal. CSX Transp., 846 F.3d at 1336–37
(quoting In re Pan Am., 905 F.2d at 1462). We adhere to this rule
for good reason: “as a court of appeals, we review claims of judicial
error in the trial courts,” and “[i]f we were to regularly address
questions . . . that district[] court[s] never had a chance to examine,
we would not only waste our resources, but also deviate from the
essential nature, purpose, and competence of an appellate court.”
USCA11 Case: 21-12817       Date Filed: 06/28/2022    Page: 20 of 20




20                     Opinion of the Court                21-12817

Access Now, 385 F.3d at 1331. And while we may consider argu-
ments raised for the first time on appeal in certain exceptional cir-
cumstances, see id. at 1332, Insight has failed to show that any of
those exceptional circumstances apply here.
                        IV. CONCLUSION
       For the foregoing reasons, we affirm the district court’s or-
der dismissing Insight’s complaint.
      AFFIRMED.